DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election with traverse of Group I, claims 1-10, in the reply filed on 8/22/2022 is acknowledged.  The traversal is on the ground(s) that claim 11, i.e. Group II, is a dependent claim including all of the limitations of method claim 1 and that as such, the product allegedly cannot be made by a materially different process, referring to MPEP § 806.05(f).  This is not found persuasive because per MPEP § 806.05(f), a “product defined by the process by which it can be made is still a product claim (In re Bridgeford, 357 F.2d 679, 149 USPQ 55 (CCPA 1966)) and can be restricted from the process if the examiner can demonstrate that the product as claimed can be made by another materially different process; defining the product in terms of a process by which it is made is nothing more than a permissible technique that applicant may use to define the invention”.  The Examiner notes that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  In the instant case, the final product produced by the process of claim 1 has a structure of an arbitrary substrate of arbitrary length coated with a monolayer film of an arbitrary nanomaterial with no specific limitations with respect to the substrate material, the monolayer thickness and area other than being a monolayer, nor the actual nanomaterial other than being one that is capable of being dispersed in a water-immiscible solvent and capable of forming a monolayer at an air-water interface; and given that the Applicants themselves admit in the Background section that a monolayer film of a nanomaterial may be coated onto a substrate, albeit a small set of select substrates such as copper or SiC, by a materially different process, e.g. chemical vapor deposition although it may be more expensive and tedious (Paragraphs 0003-0006), which is one of the methods referenced by the Examiner in the Restriction requirement, Applicants’ arguments are not persuasive and the Examiner maintains her position that the broadly claimed product can be produced by a materially different process.
The requirement is still deemed proper and is therefore made FINAL.
The Applicants have also elected species B – a flexible polymer substrate, without traverse.  Thus, claims 6 and 11 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and invention, respectively, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement between Groups I and II in the reply filed on 8/22/022, while the election of species was made without traverse in the reply.
Specification
The disclosure is objected to because of the following informalities: in Paragraphs 0012, 0048, 0049, and 0067, “dicholoroethane” is misspelled, and should read “dichloroethane”; in Paragraph 0048, “cholorobenzenes” is misspelled and should read “chlorobenzenes”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites, “dispersing a nanomaterial in a water-immiscible solvent” on line 3, with claim 2 reciting that “the water-immiscible solvent comprises 1,2-dichloroethane”, and claim 3 reciting that “the water-immiscible solvent further comprises ethanol”; however, given that ethanol is a water-miscible solvent and that the instant specification appears to be utilizing the term “immiscible” in a manner contrary to its ordinary meaning considering Paragraph 0047 recites that the “solvent is preferably immiscible, or mostly immiscible with a liquid, such as water” (emphasis added) although one skilled in the art would clearly recognize that a solvent is either miscible or immiscible, not “mostly immiscible”, it is unclear as to what the claimed “water-immiscible solvent” is meant to encompasses.  The specification also recites, “The water immiscible solvent may be selected from chloroform, 1,2-dicholoroethane [sic], dichloromethane, benzene, isopropanol or water” (emphasis added; Paragraph 0012), and although chloroform, 1,2-dichloroethane, dichloromethane and benzene have low water solubility and are thus considered water-immiscible solvent, isopropanol is water-miscible solvent while water is water and thus it is unclear as to how “water” can be selected as a water immiscible solvent.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  It is noted that with respect to liquids, the term miscible is the property of two liquids to mix in all proportions to form a homogeneous mixture, while in contrast, if there are certain proportions where two liquids form a homogeneous mixture but at other proportions they do not, then the liquids are “immiscible” because they do not form a homogeneous mixture at all proportions or concentrations (see for example, the attached Wikipedia.org article entitled “Miscibility”).  Hence, in the instant case, the term “immiscible” is indefinite because the specification appears to be using the term contrary to its ordinary meaning and does not clearly redefine the term.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Askay (WO2016/057109) in view of Buck (US2010/0047466) and in further view of Dellea (US2015/0044809).
Askay teaches a method of coating a substrate with a monolayer of carbon-based nanomaterial, such as graphene sheets or platelets (Paragraphs 0004-0005 and 0023, Example), wherein the method comprises dispersing the carbon-based nanomaterial in a solvent such as those disclosed in Paragraphs 0010-0013, particularly a volatile, water-immiscible solvent with an example exfoliating graphene oxide in 1,2-dichloroethane (as in instant claims 2 and 5), to yield a dispersion or suspension comprised of individual graphene flakes and/or graphene platelets reading upon the claimed “dispersing a nanomaterial in a water-immiscible solvent to produce a nanomaterial solvent mixture”; slowly dripping the suspension or solvent mixture onto an air-water interface of a water-filled container wherein each drop spreads across the surface of the water and the volatile solvent evaporates thereby forming a floating film or monolayer of the carbon-based nanomaterial or graphene sheets (Paragraphs 0013-0014 and 0025); and although Askay teaches that the floating monolayer film is subsequently transferred to a substrate such as a plastic substrate like a polymethylmethacrylate or polycarbonate sheet (as in instant claims 9-10), utilizing a variety of methods including but not limited to dip-coating, lowering of the air-water interface pass the level of the substrate to be coated, or raising of the substrate to be coated through the air-water interface, thereby suggesting that the substrate has a dimension(s) smaller than the container, Askay does not teach that the floating monolayer film is withdrawn from the container continuously at a rate which matches the growth rate of the film and continuously transferred to a substrate of arbitrary length and a width smaller than a width of the container (Entire document, particularly Paragraphs 0012-0015, 0025, and Examples).  
However, it is first noted that a prima facie case of obviousness exists wherein a batch process as in teachings of Askay is made continuous as in the claimed invention (see MPEP § 2144.04(V)(E) and In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963), such that in general, providing the process taught by Askay as a continuous process would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention.  It is also noted that Buck teaches a similar method of forming a monolayer particulate coating wherein the process may be a batch process as in the teachings of Askay, or alternatively, the process may be a continuous process such that the coating material is continuously dispensed or dropped into the container and the floating particulate coating is continuously transferred to a substrate that is continuously withdrawn from the container at a rate that can be determined based on the rate by which the coating liquid is added, and the floating particulate coating can be replenished by further added coating liquid, thereby reading upon and/or suggesting the claimed “continuously withdrawing the monolayer film from the container at a rate which matches the growth rate of the monolayer film and continuously transferring the monolayer film to a substrate of arbitrary length” as in the claimed invention (Entire document, particularly Abstract; Figures; Paragraphs 0043-0064, 0066-0067, 0079-0083, and 0090-0091).  Buck also teaches that the coating container could be modified to allow substrates to be introduced into the coating container in a continuous manner (Paragraph 0091) thereby clearly suggesting that the substrate is continuous or “of arbitrary length” but has a width smaller than the container as in the claimed invention.  
Further, Dellea similarly disclose continuous transfer of a floating monolayer film of particles such as graphene particles onto a continuous running substrate that may be flexible, such as a polymer film (as in instant claim 9), having an arbitrary length and a width smaller than the overall width of the container thereby providing evidence of the reasonable expectation of success of making the process taught by Askay continuous as in Buck and the claimed invention (Dellea: Entire document, particularly Abstract, Paragraphs 0001-0002, 0043, 0078, 0080, 0092, 0106-0107, Figures).  Hence, the claimed invention as recited in instant claims 1-2, 5, 9 and 10 would have been obvious over the teachings of Askay in view of Buck and in further view of Dellea given that it is prima facie obviousness to use a known technique to improve similar devices in the same way.
With respect to instant claims 3-4, Askay teaches that suitable solvents for the dispersion include organic solvents with low water solubility/miscibility such as 1,2-dichloroethane, dichloromethane, toluene, dioxane, and chloroform, as well as volatile water-miscible solvents such as methanol, ethanol, and isopropanol (Paragraphs 0010-0011 and 0013), and given that Askay also teaches that the solvent may be a mixture of two or more of the listed solvents, a mixture of 1,2-dichloroethane and ethanol as in instant claim 3, in any mixing ratio thereof, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention.  Thus, given the absence of any clear showing of criticality and/or unexpected results with regard to the claimed volume ratio as recited in instant claim 4, the claimed invention as recited in instant claims 3-4 would have been obvious over the teachings of Askay in view of Buck and in further view of Dellea, given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With respect to instant claim 7, Askay teaches that the carbon-based nanomaterial may be “graphene sheets, graphene oxide, graphite oxide, reduced graphene oxide, reduced graphite oxide, functionalized graphene sheets, and/or functionalized graphite platelets” (emphasis added, Paragraph 0006), and given that Askay recites in claim 2 that the layer including graphene sheets fabricated by the method of claim 1 further includes “one or more of graphene platelets, graphene oxide, graphite oxide, reduced graphene oxide, reduced graphite oxide, functionalized graphene sheets, and functionalized graphite platelets”, Askay teaches that the method of fabricating the monolayer film may include forming the monolayer from first and second nanomaterials that are different, and given that the order of adding materials and/or (re)arrangement of parts is prima facie obviousness (see §§ MPEP 2144.04 (IV)(C) and (VI)), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dropwise apply a second nanomaterial dispersion/solvent mixture in the same manner as taught for the first nanomaterial solvent mixture and subsequently thereto to produce a monolayer film comprising at least two different nanomaterials as taught by Askay, and hence the claimed invention as recited in instant claim 7 would have been obvious over Askay in view of Buck and in further view of Dellea.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Askay in view of Buck and Dellea, as applied above to claims 1-5, 7, and 9-10, in further view of Hersam (US2015/0283482) or Duan (US2017/0194144).  The teachings of Askay in view of Buck and Dellea are discussed in detail above and although Askay teaches that the monolayer may be formed from two or more different nanomaterials as discussed above, while Dellea also discloses the use of two or more different particulates provided in a desired pattern (Paragraphs 0040-0046), and Buck similarly discloses that the particles utilized in the method may be a combination of different particles including various inorganic particles that may be of varying size including nanoparticles and of any shape including irregularly shaped (Paragraphs 0031-0036), the combined teachings of Askay in view of Buck and Dellea do not teach a first nanomaterial and a second nanomaterial different from the first nanomaterial and comprising molybdenum disulfide (MoS2) as instantly claimed.  However, given that MoS2 is a known, functionally-equivalent two-dimensional semiconductive material to graphene oxide sheets or platelets as utilized in the invention taught by Askay as evidenced by Hersam (Entire document, particularly Paragraph 0003), or may be utilized in heterostructure thin/monolayer films with graphene nanoplates as taught by Duan (Entire document, particularly Paragraph 0077) which is also directed to the use of two-dimensional materials as alternative transparent conductors to indium tin oxide (ITO) films as in Askay or for flexible electronics (Duan: Entire document, particularly Paragraphs 0005-0011), the claimed invention as recited in instant claim 8 would have been obvious over the teachings of Askay in view of Buck and Dellea, and in further view of Hersam or Duan, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results or prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        November 19, 2022